Exhibit 23.3 CONSENT OF INDEPENDENT PETROLEUM CONSULTANTS As independent oil and gas consultants, Ralph E. Davis Associates, Inc. hereby consents to the incorporation by reference in this registration statement on Form S-8 of China North East Petroleum Holdings Limited (the “Company”) pertaining to the registration of an additional 2,500,000 shares of common stock of the Company which may be issued pursuant to the Amended and Restated 2006 Stock Option/Stock Issuance Plan: (1) of our report setting forth our estimates of proved reserves and future revenue, as of December 31, 2010, to the interest of China North East Petroleum Holdings, Limited in certain oil and gas properties and (2) all references to our firm included in or made a part of the Company’s annual report on SEC Form 10-K/A for the year ended December 31, 2010. Very Truly Yours, RALPH E. DAVIS ASSOCIATES, INC. L. B. Branum Vice President December 14, 2011 Houston, Texas 1717 St. James Place, Suite 460 Houston, Texas 77056 Office 713-622-8955 Fax 713-626-3664 www.ralphedavis.com Worldwide Energy Consultants Since 1924
